DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al (WO 2011/134828). The citations below are in reference to the English language translation available via Google Patents of which a copy is included herein. 
Regarding claim 1, Joye teaches a battery box for an electric or hybrid vehicle comprising an outer envelope 2 defining a receiving chamber 3 between a bottom, sides, and a cover; an inner partitioning system 33 delimiting compartments 34 inside said chamber and extending between the bottom and the cover of the outer envelope 2; and accumulator blocks 43 arranged in said compartments and respectively comprising an insulating housing 44 for receiving an electrical energy accumulator set, the inner partitioning 33 and the insulating housing 44 of the accumulator blocks 43 being arranged in such a way as to delimit at least one inner space 53 between the insulating housings 44 of the accumulator blocks 43 and the outer envelope 2. The inner partitioning system 33 comprises slots 40, 41 for communication between 
	Joye does not explicitly teach the longitudinal member, the first side beam, and the second side beam are configured to be in tension when the array of battery cell compartments extend in the longitudinal row from the first end-member to the second end-member. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize and impart such a configuration capability within the structure of Joye in order to contain the cells under tension to reduce swelling, as such is a known means of reducing swelling within the art and an ordinarily skilled artisan would have readily tried such a configuration without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Joye teaches a battery box for an electric or hybrid vehicle comprising an outer envelope 2 defining a receiving chamber 3 between a bottom, sides, and a cover; an inner partitioning system 33 delimiting compartments 34 inside said chamber and extending between the bottom and the cover of the outer envelope 2 (abstract, figures 2 and 3; pg 4 line 32-pg 9 line 34).
	Regarding claim 3, Joye shows, in figure 3, the battery cells occupying greater than 90% of a volume of a battery cell compartment. 
	Regarding claim 4, Joye shows, in figure 3, at least four battery cells disposed within the compartments.

	Joye does not explicitly teach the lateral member to comprise aluminum. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any material well known and widely utilized material for battery components such as the later member as claimed, and such an optimized material choice would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 6, Joye shows in figure 3, the insulating housing 44 enclosing a plurality of battery cells disposed in a lateral row of battery cells.
	Regarding claim 7, Joye shows in figure 3, the insulating housing 44 which encloses the battery cells in the instantly claimed configuration.
	Regarding claim 8, Joye teaches the structure as discussed above.
	Joye does not explicitly teach the base panel having a surface facing a cell vent of each battery cell compartment.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the claimed configuration as an ordinarily skilled artisan would have readily recognized such a design to help in temperature mediation.

	Regarding claim 10, Joye teaches the longitudinal beam 35 and the transverse partitions 36 to have passages or notches as shown in figures 2 and 3. 
	This structure is considered to facilitate cooling of the compartments. 
Regarding claim 11, Joye teaches a battery box for an electric or hybrid vehicle comprising an outer envelope 2 defining a receiving chamber 3 between a bottom, sides, and a cover; an inner partitioning system 33 delimiting compartments 34 inside said chamber and extending between the bottom and the cover of the outer envelope 2; and accumulator blocks 43 arranged in said compartments and respectively comprising an insulating housing 44 for receiving an electrical energy accumulator set, the inner partitioning 33 and the insulating housing 44 of the accumulator blocks 43 being arranged in such a way as to delimit at least one inner space 53 between the insulating housings 44 of the accumulator blocks 43 and the outer envelope 2. The inner partitioning system 33 comprises slots 40, 41 for communication between compartments, that are open towards the periphery of said inner partitioning system, and electrical connection cables or wires 68 connected to said accumulator blocks 43 extending into said inner space 53 and passing through the slots 40 and 41 (abstract, figures 2 and 3; pg 4 line 32-pg 9 line 34). 
	Joye does not explicitly teach the longitudinal member, the first side beam, and the second side beam are configured to be in tension when the array of battery cell compartments extend in the longitudinal row from the first end-member to the second end-member. 

	Regarding claim 12, Joye shows, in figure 3, at least two battery cells disposed within the compartments.
	Regarding claim 13, Joye shows, in figure 3, the battery cells occupying greater than 90% of a volume of a battery cell compartment. 
Regarding claim 14, Joye teaches the structure as discussed above.
	Joye does not explicitly teach the base panel having a surface facing a cell vent of each battery cell compartment.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the claimed configuration as an ordinarily skilled artisan would have readily recognized such a design to help in temperature mediation.
	Regarding claim 15, Joye teaches that the base 74 is connected by an electric cable 68a and 68b to the terminals of the battery (figures 2 and 3).
	Regarding claim 16, Joye shows in figure 3, the insulating housing 44 enclosing a plurality of battery cells disposed in a lateral row of battery cells.
	Regarding claim 17, Joye shows in figure 3, the insulating housing 44 which encloses the battery cells in the instantly claimed configuration.

	Regarding claim 19, Joye teaches the structure as discussed above.
	Joye does not explicitly teach the heat exchanger as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a heat exchanger in any location of the structure in need of heat mitigation and an ordinarily skilled artisan would have recognized such a configuration without undue experimentation and with a reasonable expectation of success.
	Regarding claim 20, Joye teaches the same structure as the instantly claimed invention and therefore, the swelling reduction would be expected to be lessened. 
Regarding claim 21, Joye teaches a battery box for an electric or hybrid vehicle comprising an outer envelope 2 defining a receiving chamber 3 between a bottom, sides, and a cover; an inner partitioning system 33 delimiting compartments 34 inside said chamber and extending between the bottom and the cover of the outer envelope 2; and accumulator blocks 43 arranged in said compartments and respectively comprising an insulating housing 44 for receiving an electrical energy accumulator set, the inner partitioning 33 and the insulating housing 44 of the accumulator blocks 43 being arranged in such a way as to delimit at least one inner space 53 between the insulating housings 44 of the accumulator blocks 43 and the outer envelope 2. The inner partitioning system 33 comprises slots 40, 41 for communication between compartments, that are open towards the periphery of said inner partitioning system, and electrical connection cables or wires 68 connected to said accumulator blocks 43 extending into said inner space 53 and passing through the slots 40 and 41 (abstract, figures 2 and 3; pg 4 line 32-pg 9 line 34). 
	Joye does not explicitly teach the longitudinal member, the first side beam, and the second side beam are configured to be in tension when the array of battery cell compartments extend in the longitudinal row from the first end-member to the second end-member. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize and impart such a configuration capability within the structure of Joye in order to contain the cells under tension to reduce swelling, as such is a known means of reducing swelling within the art and an ordinarily skilled artisan would have readily tried such a configuration without undue experimentation and with a reasonable expectation of success.
	Regarding claim 22, Joye teaches a battery box for an electric or hybrid vehicle comprising an outer envelope 2 defining a receiving chamber 3 between a bottom, sides, and a cover; an inner partitioning system 33 delimiting compartments 34 inside said chamber and extending between the bottom and the cover of the outer envelope 2 (abstract, figures 2 and 3; pg 4 line 32-pg 9 line 34).
	Regarding claim 23, Joye shows, in figure 3, at least four battery cells disposed within the compartments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        March 11, 2021